Name: Commission Regulation (EC) No 899/2001 of 7 May 2001 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R0899Commission Regulation (EC) No 899/2001 of 7 May 2001 on the issue of import licences for garlic originating in China Official Journal L 126 , 08/05/2001 P. 0020 - 0020Commission Regulation (EC) No 899/2001of 7 May 2001on the issue of import licences for garlic originating in ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 718/2001(2),Having regard to Commission Regulation (EC) No 1104/2000 of 25 May 2000 concerning a protective measure applicable to imports of garlic from China(3), and in particular Article 1(3) thereof,Whereas:(1) Pursuant to Commission Regulation (EEC) No 1859/93(4), as last amended by Regulation (EC) No 2872/2000(5), the release for free circulation in the Community of garlic imported from non-member countries is subject to presentation of an import licence.(2) Article 1(1) of Regulation (EC) No 1104/2000, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 29 May 2000 to 31 May 2001.(3) Given the criteria laid down in Article 1(2) of that Regulation and the import licences already issued, the quantity applied for on 3 May 2001 is in excess of the maximum quantity given in the Annex to that Regulation for the month of May 2001. It is therefore necessary to determine to what extent import licences may be issued in response to these applications. The issue of licences in response to applications lodged after 3 May 2001 and before 1 June 2001 should be refused,HAS ADOPTED THIS REGULATION:Article 1Import licences applied for on 3 May 2001 pursuant to Article 1 of Regulation (EEC) No 1859/93 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,40323 % of the quantity applied for, having regard to the information available to the Commission on 4 May 2001.For the abovementioned products applications for import licences lodged after 3 May 2001 and before 1 June 2001 shall be refused.Article 2This Regulation shall enter into force on 8 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 100, 11.4.2001, p. 12.(3) OJ L 125, 26.5.2000, p. 21.(4) OJ L 170, 13.7.1993, p. 10.(5) OJ L 333, 29.12.2000, p. 49.